            Case 2:19-cv-01710-JLR-TLF Document 27 Filed 04/17/20 Page 1 of 1




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9       FREDERICK PHILIP MADRID (a single person),
                                                                 NO. 2:19-cv-01710JLR-TLF
10                                     Plaintiff.
11              vs.                                         EXTENDING INITIAL
                                                            DISCLOSURES, JOINT STATUS
12       Lucas Adkins; Kendahl Beecher; Seth Kinney; City REPORT AND EARLY
         of Arlington; Cascade Valley Hospital; Dennis Mil- SETTLEMENT
13       ler, M.D., Ekaterina Koroleva, P.A.-C; John Doe
         Cascade Valley Hospital Employees,
14
                                       Defendants.
15

16

17
            The Plaintiff and all Defendants agreed Stipulation to extend initial disclosures, joint sta-
18
     tus report and early settlement pursuant to FRCP 26(f), from April 13, 2020, to May 11, 2020,
19
     this Court grants the Proposed Order.
20
            Executed this 17th day of April, 2020.
21

22

23
                                                          A
                                                          JAMES L. ROBART
24                                                        United States District Judge

25          Presented by:
            /s/ Stacey Bennetts
26          Stacey L. Bennetts (#25836)
            Attorney for Plaintiff

     [PROPOSED ORDER] EXTENDING                      Page 1                        Marsh & Bennetts, PLLC
        INITIAL FRCP 26 SCHEDULING DATES                                      3614 California Ave. SW, Suite
                                                                                                         220
                                                                                 Seattle, Washington 98116
                                                                                              (206) 683-3466
